 Case: 7:19-cv-00053-GFVT Doc #: 18 Filed: 05/08/20 Page: 1 of 1 - Page ID#: 78




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

 SONTAY T. SMOTHERMAN,                          )
                                                )
          Petitioner,                           )        Case No. 7:19-cv-00053-GFVT
                                                )
 v.                                             )
                                                )
 H. JOYNER, Warden,                             )                 JUDGMENT
                                                )
          Respondent.                           )
                                      *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered contemporaneously

herewith, and pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

ORDERED and ADJUDGED as follows:

         1.     Sontay T. Smotherman’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 [R. 1] is DENIED;

         2.     This action is DISMISSED and STRICKEN from the Court’s active docket; and

         3.     This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         This the 8th day of May, 2020.
